IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF S.N.L., A MINOR: No. 171 WAL 2015
CHILD                             :
                                  :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
PETITION OF: E.L., NATURAL FATHER :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.